Citation Nr: 1813351	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-26 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic low back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety.

5.  Entitlement to service connection for chronic low back disability.




REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to February 1984.  

These matters are before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In July 2017, the Veteran and his wife testified before the undersigned Veterans Law Judge at a videoconference hearing.  At the hearing, and subsequent to the hearing in correspondence dated in July and October 2017, the Veteran waived RO consideration of any additional evidence submitted following receipt of the substantive appeal.  

All claims, including the reopened low back disorder claim, are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  A March 2008 final unappealed rating decision declined to reopen the Veteran service connection claim for mechanical low back pain; the Veteran did not perfect an appeal of that rating decision, and did not submit new and material evidence within a year of notice of the decision, and it became final based on the evidence of record at the time.

2.  Evidence received since the March 2008 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for chronic low back disability.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a chronic low back disability may be reopened.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and material evidence of record since the March 2008 last final unappealed rating decision consist primarily of the Veteran's testimony at the July 2017 hearing.  During the hearing, he provided copious additional details as to his reported in-service back injury and about his in-service and post-service treatment.  The Veteran's testimony is presumed credible per Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  Accordingly, and particularly in light of the "low threshold" standard for reopening endorsed by the United States Court of Appeals for Veterans Claims (Court) in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the Veteran's testimony proffered at the July 2017 hearing is both new and material evidence, and the claim of service connection for chronic low back disability may be reopened.  For reasons described below, the case is being remanded, and the Board finds that no discussion of VA's duties to notify and assist is required here, as any deficiencies will be addressed on remand.  


ORDER

New and material evidence having been submitted, the claim of service connection for a chronic low back disability is reopened; to that extent only, the appeal is granted.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the claim of entitlement to service connection for chronic low back disability (de novo).  In July 1992 the Veteran underwent a VA general medical examination; the diagnosis pertinent to his low back was mechanical low back pain with aggravation by heavy lifting.  The examiner did not provide a medical opinion as to the etiology of the Veteran's low back disability; nor was there a full discussion regarding the history of his low back injury during service in February 1982.  When VA undertakes to provide a medical examination or opinion, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, a remand is necessary for the Veteran to undergo a VA examination of the low back and to obtain a medical opinion.  

Further, a remand is necessary for the issues on appeal to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103; 38 C.F.R. § 3.159.

It does not appear that the Veteran's complete service medical and treatment records, and military personnel records are associated with the claims file.  The claims file contains his 1980 enlistment examination, DD Form 214 and 1982 treatment and other administrative records referring to his back injury during service.  The Veteran has requested all service medical and treatment records for his entire period of service, to specifically include records for treatment at Fort Sill (Oklahoma) from 1981 to 1984.  In October 2001 the National Personnel Records Center (NPRC) responded to the Veteran's request for his service records by stating that his records have been loaned to VA.  Attempts by the AOJ to obtain the Veteran's complete service record were made in response to the Veteran's previous claims filed in the early nineties.  It appears that no additional attempts by the AOJ have been made.  Additional efforts are required.  38 U.S.C. § 5103A(c); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  

At his hearing, the Veteran stated that he is currently being treated at the Anniston VA clinic.  There are no treatment records from Anniston VA clinic found in the claims file dated after July 2009.  The AOJ should obtain all outstanding VA treatment records from July 2009 to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA treatment records from July 2009 to the present, including from Anniston VA clinic.

2.  Attempt to obtain from the Department of the Army or other appropriate records repository the Veteran's service medical and treatment records and military personnel records, including records for treatment at Fort Sill from 1981 to 1984.   Efforts to obtain the any such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified.  The AOJ should, if necessary, issue a written Formal Finding on the Unavailability of Federal Records.  This memorandum should document the efforts undertaken to secure the Veteran's service medical and treatment records and military personnel records explaining whether they are unavailable or simply do not exist, or why further attempts to obtain them would be  futile.

3.  After the above development has been completed, the AOJ should schedule the Veteran for a VA spine examination to ascertain the nature and etiology of his chronic low back disability.  The Veteran's record, including a copy of this remand, must be made available for review, and the examiner should indicate that the Veteran's record was reviewed in connection with the examination.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail.  All current back disorders must be identified.  For each diagnosed back disorder, provide an opinion as whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is etiologically related to service, and specifically to the February 1982 back injury during service for which the Veteran was hospitalized for 4 days.  A detailed explanation/rationale is requested for all opinions provided.

4.  The AOJ should ensure that all of the development sought is completed, and then review the record and readjudicate the claims.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


